UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6688


KEVIUNTAE HYTOWER,

                   Petitioner - Appellant,

             v.

WARDEN BUTNER FCI; ATTORNEY GENERAL ALAN WILSON,

                   Respondents - Appellees,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:19-cv-01885-MGL)


Submitted: October 20, 2020                              Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keviuntae Hytower, Appellant Pro Se. Arthur Bradley Parham, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Keviuntae Hytower seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing as untimely his 28 U.S.C. § 2254

petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that § 2254

petitions are subject to one-year statute of limitations, running from latest of four

commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Hytower has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3